PER CURIAM.
Dontese Edwards appeals the district court’s order dismissing his 42 U.S.C.A. § 1983 (West Supp.2001) complaint without prejudice for failure to exhaust administrative remedies. The district court properly required exhaustion of administrative remedies under 42 U.S.C.A. § 1997e(a) (West Supp.2001). See Porter v. Nussle, — U.S.-, -, 122 S.Ct. 983, 992, — L.Ed.2d -, - (2002). Because Edwards did not demonstrate to the district court that he had exhausted administrative remedies or that such remedies were not available, the court’s dismissal of the action, without prejudice, was not an abuse of discretion. We therefore affirm the district court’s order. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.